Exhibit 10.23(k)

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made by and between
Charles J. Hall (the “Executive”) and HCA Holdings, Inc., a Delaware corporation
(the “Company”), effective as of January 27, 2016.

WITNESSETH:

WHEREAS, HCA Inc. previously entered into an Employment Agreement (the
“Employment Agreement”) with the Executive dated November 16, 2006;

WHEREAS, on November 22, 2010, the Company completed a corporate reorganization
pursuant to which the Company became the direct parent company of, and successor
issuer to, HCA Inc. (the “Corporate Reorganization”);

WHEREAS, the Company assumed the Employment Agreement in connection with the
Corporate Reorganization; and

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as provided herein.

NOW, THEREFORE, for the reasons set forth above, and other valid consideration,
the receipt of which is hereby acknowledged, the Company and the Executive
hereby amend the Employment Agreement as follows:

1. Amendments.

(a) Section 11(o) of the Employment Agreement entitled “Future Change in
Control.” is deleted in its entirety.

(b) Section 11(p) of the Employment Agreement shall be renumbered as
Section 11(o), and the phrase “and 4999” shall be stricken from the first
parenthetical therein.

2. Effect of Amendment. Except as modified hereby, the Employment Agreement
shall remain unaffected and in full force and effect.

3. Counterparts. This Amendment may be executed in counterparts, each of which
shall be an original but all of which shall constitute but one document.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement, intending to
be legally bound, as of the date first stated above.

 

HCA HOLDINGS, INC. By:  

/s/ John M. Steele

Name:   John M. Steele Title:   Senior Vice President – Human Resources

/s/ Charles J. Hall

Charles J. Hall